DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The rejection of claim 1 made in the previous Office Action is withdrawn in view of Applicant's amendment, filed April 7, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 6188181 B1), cited herein according to the English language translation supplied by Applicant on 12/27/19, and as evidenced by Larsen (Larsen, K, "Alumina-Forming Austenitic Alloys Resist High-Temperature Corrosion", 2020, p. 1-14). 
Regarding claims 1 and 5, Nakamura teaches an alloy member comprising a base member (210) made of a chromium alloy material and including recesses (210b) in its surface, anchor portions (213) disposed in each of the recesses, and a film (211, i.e. "covering layer"), which has a different composition from the anchor portions, directly contacting the anchor portions (213) (par. 71-73; 78, 79, 82; Fig. 12).  As shown in Figure 12, each anchor portion includes a first outer surface (i.e. the angled surfaces extending into the base) that is contact with a corresponding recess and a second outer surface (i.e. the horizontal upper surface) that is not in contact with the recess but is completely covered by the film (211, i.e. "covering layer").  Nakamura teaches that his alloy member(s) may be used as a current collector electrically connected to an electrochemical cell in a cell stack (claim 6, par. 84).   
The teachings of Nakamura differ from the current invention in that the film covering the anchor portions is not explicitly taught to comprise an element whose equilibrium oxygen pressure is lower than that of chromium.  However, Nakamura does teach that steel, such as stainless steel, and/or a chromium-containing alloy including aluminum may be used as the alloy of the base member and that the film (211) is formed by treating the substrate at high temperatures for 5 to 20 hours such that an oxide layer grows across it and the anchor portion's upper surfaces (par. 58, 65, 81).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Nakamura's product, which includes the manganese oxide-containing anchor portions discussed above, with an alloy member comprising a stainless steel including both chromium and aluminum and to heat-treat the alloy member as discussed above because Nakamura teaches that each component/feature is appropriate for his product.  As evidenced by Larsen, who teaches that both chromia and alumina scale form within a couple of minutes on aluminum-containing stainless steels in high temperature environments (p. 4), the oxide layer (211), which is formed on Nakamura's base and anchor portions includes both chromium oxide and aluminum oxide. Nakumura teaches that aluminum has a lower equilibrium oxygen pressures than chromium (par. 72; Fig. 12). 
The teachings of Nakamura might be considered to differ from the current invention in that each of the anchor portions is not explicitly taught to be connected to the above-discussed oxide layer.  However, Nakamura does teach that when a plurality of anchor portions is present, an anchor portion that is not connected to the oxide film may be present (par. 89), which also implies that a product wherein no anchor portions are disconnected from the film may also be made.  Nakamura also teaches that the anchor portions provide an anchor effect, improve adhesion, and prevent peeling of the adjoined coating layers (par. 69, 71).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art product such that all of the anchor portions are connected along their second outer surface to the oxide film because Nakamura implies such a structure is appropriate and in order to prevent peeling of the coating layers over the entire surface of the base member.  



Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Magnex (Magnex, "MAGNEX SOFC Interconnector", 2016, p. 1-3), as evidenced by Huczkowski (Huczkowski, P.; "Effect of Geometry and Composition of Cr Steels on Oxide Scale Properties Relevant for Interconnector Applications in Solid Oxide Fuel Cells (SOFCS), 2007, p. 1-172). 
Regarding claims 1, 2, 5, and 7, as discussed above, Nakamura teaches or renders obvious a cell stack with a current collector including an alloy member that meets or renders obvious the limitations of claims 1 and 5 with the exception of Nakamura not explicitly teaching that his oxide layer 211, which covers the second outer surface of the anchor portions, includes an element having a lower equilibrium oxygen pressure than that of chromium.  However, Nakamura does teach that the alloy member may be a chromium-containing steel.  Magnex further teaches that Crofer 22 APU is a chromium-containing alloy that offers high resistance to corrosion under anode and cathode gas at high temperatures, demonstrates a suitable heat expansion rate for electrochemical cells, and demonstrates a low electrical resistance of its oxide layer (p. 1).  As evidenced by Huczkowski, Crofer 22 APU is a chromium-containing steel (p. 23).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Crofer 22 APU as the alloy for the base ember in Nakamura's product because the material is demonstrates a high resistance to corrosion under high temperatures and a suitable heat expansion rate for electrochemical cells, and forms an oxide layer that demonstrates a low electrical resistance.  
Nakamura teaches that the chromium oxide-containing film, which covers the second surface of the anchor portions, is formed by heat-treating the base material in an atmosphere at 800 to 900 ºC for 5 to 20 hours (par. 81).  As evidenced by Huczkowski, Crofer 22 APU, which he also refers to as "Crofer A", produces a layer of manganese-containing oxide scale upon oxidation and demonstrates that after heating at 800 ºC in an atmosphere for 1 and 24 hours, the oxide layer includes around 10-15 atom % Mn (p. 53, 54; 57; Fig. 5.11).  Huczkowski also demonstrates that  other elements, such as titanium and aluminum are present at lower quantities in the oxide layer after the heat treatment (p. 58, Fig. 5.12) Therefore, as evidenced by Huczkowski, the oxide layer, 211, which covers the anchor portions and which is formed by heat treating the base alloy member as discussed above contains manganese, aluminum, and titanium, all of which are elements with a lower equilibrium oxygen pressure than that of chromium (Nakamura, par. 22), and is expected to contain Mn, or at least a sum of manganese, aluminum, and titanium, in a cation ratio satisfying the requirements of claim 2.  Nakamura teaches that the anchor portions may contain MnO, and are formed by filling the recesses with a paste (par. 72, 81).  As such, the cited prior art render obvious a product wherein the anchor portions (213) and the oxide layer (211) covering them have different compositions.  

 Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leah (US PG Pub. No. 2016/0233524) in view of Nakamura. 
Regarding claims 1, 2, 5, and 7, Leah teaches an alloy member for a cell stack comprising a stainless steel substrate (i.e. "a base member constituted by an alloy material containing chromium"), a chromium oxide layer, and a metal oxide layer atop the chromium oxide layer (Abstract, par. 31).  Leah's coated alloy member is prepared by first applying a layer of a metal oxide, such as one or a combination of manganese oxide, cobalt oxide, and copper oxide, to the stainless steel followed by a heat treatment to grow the chromium oxide layer between the substrate and the upper manganese oxide layer (par. 9, 33). Leah teaches that the alloy member serves as a current-collecting interconnect for a cell stack in a fuel cell (i.e. Leah teaches a cell stack including an electrochemical cell and a current collector comprising the above-discussed alloy member electrically connected to the electrochemical cell) (par. 25, 39). 
The teachings of Leah differ from the current invention in that the base member is not taught to include recesses and anchor portions in the recesses as instantly claimed.  However, Leah does disclose that the chromium oxide layer prevents corrosion of the base member and ensures that the base member is able to perform its intended function for an extended time and that the applied metal oxide layer is intended to maintain the chromium oxide layer intact on the base member surface (par. 24, 31).  Nakamura further teaches an alloy member for a cell stack that may include a stainless steel alloy base member on which a chromium oxide layer is grown, which is further covered with an additional metal oxide layer (Abstract; par. 10, 58, 66).  Nakamura's base member includes an array of recesses and inside of each is an anchor portion, which comprises an oxide of an element having a lower equilibrium oxygen pressure than chromium, such as manganese oxide (par. 71, 72).  As shown in Figure 12, the anchor portions (213) include first and second surfaces located with respect to their corresponding recess (210b) and chromium oxide layer (211) as claimed (Fig. 12). Nakamura's inclusion of recesses and anchor portions is beneficial because the anchor portions create an anchoring effect for the rest of the coating, preferentially attract oxygen, thereby preventing other undesired oxidation, and prevent peeling of the chromium oxide layer (par. 68, 69, 71).  Accordingly, it would have been obvious to one of ordinary skill in the art to include recesses and manganese oxide-containing anchor portions shaped and positioned as taught by Nakamura in the surface of Leah's alloy member in order to improve adhesion and prevent peeling of its coating layers and prevent undesired oxidation from happening.  
As Leah's chromium oxide layer is grown after the outer metal oxide layer is applied (par. 37, 45-47), one of ordinary skill in the art would understand that the recesses and anchor portions of Nakamura must be formed in/applied to the substrate prior to the formation of the metal oxide layer and, therefore, also prior to the formation of the chromium oxide layer.  As such, it would have been obvious to one of ordinary skill in the art to form the recesses and anchor portions in the surface of Leah's base member, followed by application of the outer metal oxide layer, which is further followed by formation of the chromium oxide layer in order to create a structure that achieves the benefits taught by both of Leah and Nakamura conforms to the method taught by Leah.  Prior to formation of the chromium oxide layer, an intermediate structure including the recesses, manganese oxide-containing anchor portions, and an outer metal oxide layer directly covering the second outer surface of the anchor portions is formed.  As noted above, Leah teaches that the metal oxide layer may include a combination of manganese oxide and one or more of cobalt oxide and copper oxide.  Therefore, a structure with manganese oxide-containing anchor portions and a manganese oxide in combination with at least one of cobalt or copper oxide is rendered, i.e. which is a different composition from the anchor portions, is rendered obvious by the prior art.   

Regarding claim 2, the teachings of the cited prior art differ from the current invention in that Leah does not explicitly teach the cation ratio of the low-equilibrium oxygen element in the taught metal oxide coating.  However, as discussed above, Leah does teach that the applied metal oxide layer can contain a mixture of one or more of manganese oxide, cobalt oxide, or copper oxide.  As such, it would have been obvious to one of ordinary skill in the art to configure the metal oxide coating to contain any composition of manganese oxide, cobalt oxide, and/or copper oxide, including forming the coating such that manganese is present in a cation ratio of greater than 0.05, that would achieve the desired results.  Additionally, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  As such, if a mixture of the taught metal oxides including manganese oxide was used for the oxide layer, then it would have been obvious to one of ordinary skill in the art to include a 1:1 or 1:1:1, ratio of the taught metal oxides, which would necessarily include the low equilibrium oxygen element present in a cation ratio of greater than 0.05. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant has argued that the claim requirements that the covering layer covers the second outer surface of each of the anchor portions and that the covering layer and anchor portions have different compositions distinguishes the claimed invention over Nakamura.  However, while the amendment does overcome the previous rejections, it does not distinguish the claimed invention over Nakamura.  As discussed above, Nakamura teaches that the base member can be a chromium alloy that contains aluminum, which he also teaches has a lower equilibrium oxygen pressure than chromium.  Because the metal oxide layer that directly covers the anchor portions is formed by oxidizing the surface of the base member, as evidenced by Riggs, the metal oxide layer is expected to contain at least some aluminum and, therefore, meet the limitations of claims 1 and 5. 
Applicant has also argued that the claimed invention is distinguished over Nakamura because Nakamura teaches that some of the anchor portions may not be in contact with  the taught metal oxide layer.  However, it would have been obvious to configure his product such that all of the anchor portions are in contact with the metal oxide layer for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784